Citation Nr: 0941351	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-20 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard Rhea, Esq.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1968.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran has been diagnosed with schizoaffective 
disorder. 

3.  PTSD stressors occurred prior to active service or are 
not of the type anticipated by the regulation.

4.  A psychiatric disorder preexisted service.  


CONCLUSION OF LAW

An acquired mental disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2009).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f) (2009); West v. Brown, 7 Vet. App. 
70, 76 (1994).

In this case, the Veteran was diagnosed with schizoaffective 
disorder, not PTSD.  Nevertheless, he alleges that he suffers 
from PTSD because he was affected by the following: (1) a 
typhoon in 1962 which caused 55 gallon drums to break free 
and spill on the ship; (2) between September and November 
1966, he witnessed his friend shot in the back and shoulder 
and he was shot at exiting a club in Da Nang, Vietnam; (3) 
between September 1967 and January 1968, he was shot at in 
Quenug, Vietnam; (4) departing Vietnam in 1968, he was 
hospitalized in Japan and Pakistan; and (5) after being 
drafted in April 1968, during basic training at Ft. Benning, 
Georgia, he "could not stand up to the yelling and 
intimidation" and "was hospitalized."  He does not allege 
that any of the above were combat-related incidents.  

Notably, the Veteran was a Merchant Marine and not serving in 
active military service during the events in 1966 and 1967-
68.  Therefore the only in-service stressor that the Veteran 
alleges was the yelling and intimidation during basic 
training.  That is not the type of stressor intended by the 
regulation. 

Upon a review of the Veteran's stated stressors, the Board 
finds that his claim for PTSD fails because he has not been 
diagnosed with PTSD and his stressors were either not in-
service or not of the type anticipated by the regulation.  
Thus, the Board finds that equipoise is not shown, and the 
benefit of the doubt rule does not apply.  As the weight of 
the evidence is against the claim for service connection for 
PTSD, the Board is unable to grant the benefits sought.  





Aggravation of Other Acquired Psychiatric Disorder

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).  
Clear and un-mistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a preexistinging 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran was presumed sound upon entrance to the military 
in April 1968 as no psychiatric disorder was noted on his 
entrance examination.  Therefore, he is not entitled to 
service connection for residuals or aggravation of the pre-
service events unless his mental disorder is found by clear 
and unmistakable evidence to have preexisted service.    

Service treatment records indicate that just over one week 
into active service, he was referred for a psychiatric 
evaluation by the receiving station because of an inability 
to tolerate noise, large groups of people and nervousness 
connected to both of those issues.  The military psychiatrist 
found that his mental status showed that he was "alert and 
oriented and showed moderate distress."  "He related poorly 
and a great deal of emphasis was placed on his inability to 
trust people."  There, he was diagnosed with "emotional 
instability reaction."  His "marked stress" was "mild."  
His impairment was "moderate."  He was found not to be 
psychotic at that time. 

The psychiatrist recommended that he be discharged from 
service because of his "EPTS" (existing prior to service) 
character and behavior disorder.  Thereafter, he was 
administratively discharged as not meeting medical standards 
on entry to service.  

As the evidence demonstrates a psychiatric disorder prior to 
active duty, the Board finds that clear and unmistakable 
evidence reflects a preexisting psychiatric disorder and the 
presumption of sound condition is rebutted.  Having found 
that a psychiatric disorder preexisted service, the Board 
will now consider whether the Veteran's disability 
permanently increased during his period of active duty 
service.

Significantly, the evidence of record does not show worsening 
of psychiatric symptomatology during the 29 days of the 
Veteran's active service.  Aside from the Veteran's 
administrative discharge on the basis of a preexisting 
disorder, the evidence does not indicate that he had to be 
hospitalized or demonstrate any other examples of psychotic 
behavior.  

Therefore, the competent evidence supports a finding that his 
psychiatric disorder was not aggravated during his period of 
active service.  Accordingly, it is reasonable to conclude 
that there was no in-service aggravation of an underlying 
disability.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that his preexisting psychiatric disorder was 
aggravated by the yelling he endured during basic training.  
Although he is competent to testify to symptoms he 
experienced, he is not competent to evaluate whether his 
psychiatric disorder worsened in service. 
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection on the basis of aggravation of a 
preexisting disorder and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2007 the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
outpatient treatment records.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service stressors or 
aggravation of a preexisting disorder in service, a remand 
for a VA examination would unduly delay resolution.

Further, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER


Service connection for an acquired mental disorder, to 
include PTSD, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


